DETAILED ACTION

Election/Restrictions
Claim 8 is allowable. Claims 11 and 12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of groups I and II, as set forth in the Office action mailed on 04/30/2021, is hereby withdrawn and claims 11 and 12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Reasons for Allowance
Claims 8-13 are allowed.

The following is an examiner’s statement of reasons for allowance: As discussed in the rejection mailed 01/26/2022, the closest prior art of record are Mori et al. (US 2015/0238909) and Swaminathan et al. (US 2016/0361674).
	Mori discloses a porous PTFE membrane comprising a first porous PTFE membrane (11) and a second porous PTFE membrane (13) (0045) comprising first main and second main surfaces (Fig. 3). Mori discloses air passing though the first porous PTFE membrane into the second porous PTFE membrane (0045). Mori does not disclose a water contact angle for either membrane layer.
	Swaminathan discloses treating a first membrane layer such that the outer surface has a water contact angle greater than or equal to about 30o and less than or equal to about 165o (0066 and 0067). Swaminathan further teaches the contact angle of the second membrane layer being less than the water contact angle of the first membrane layer (0066). However, Swaminathan does not teach the water contact angle of the surface of the second layer being in the range of 148o to 153o, see in particular, paragraph 0068, which teaches the second layer having a water contact angle of less than or equal to about 125o. As there is no teaching or suggestion in the prior art that would lead a person of ordinary skill to have found it obvious to set the water contact angle of the second porous PTFE membrane to be 148o to 153o as claimed, the claims are passed to allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA J SAWDON/Primary Examiner, Art Unit 1781